 

Case 1:19-cv-04715-NRB Document17 Filed 05/28/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Case No: 1:19-cv-04715-NRB
LINDSEY ADELMAN STUDIO, LLC, a
New York limited liability company, LINDSEY
ADELMAN, individually,
Plaintiff,
vs.
ZORA Lighting Co., Ltd., a Chinese
business entity; Liang Tang, individually,

and John Does Nos. 1 - 5,

Defendants. /

 

DECLARATION OF REBECCA SATTERLEE

 

Rebecca Satterlee, formerly Rebecca Brittain, does hereby declare pursuant to 28
U.S.C. § 1746:

e I submit this declaration in support of Plaintiffs’ Ex-Parte Motion for
Temporary Restraining Order and Order to Show Cause Why a Preliminary Injunction
Should Not Issue (the “Motion”). This Declaration is based upon my personal
knowledge.

e Iam over the age of 21, am a resident of the state of New York, have
personal and first-hand knowledge of the facts set forth in this Declaration, and | am
competent to testify to those facts if called as a witness.

e | founded Bec Brittain in 2009, and officially formed Bec Brittain, LLC in

2012. Since founding Bec Brittain, I have had first-hand knowledge and input for
=e

=

 

Case 1:19-cv-04715-NRB Document17 Filed 05/28/19 Page 2 of 4

every significant decision made by the company.

e Bec Brittain designs, develops, and creates a variety of home-décor and
lighting design products. All of the Bec Brittain designs are made in New York using a
variety of techniques and a network of local fabricators and artisans. Every piece is
assembled by hand in the company studio in Manhattan under my supervision.

e My work has been featured in The New York Times, Architectural Digest,
Elle Décor, Case da Abitare, and Wallpaper magazines, among many others. My
limited edition designs have been shown at Patrick Parrish Gallery, and my work was
featured in a 2018 exhibition organized by Istdibs’ in Milan during the Salone del
Mobile.

e Some of my clients include today’s top architects and interior designers and
my work appears in commercial and residential projects around the world.

e Ihave deliberately chosen to keep the company small and sell Bec Brittain
lighting pieces directly as well as through a small group of carefully curated high end
stores.

e In addition to other intellectual property, Bec Brittain, LLC is the owner of
the BEC BRITTAIN trademark in connection with lighting fixtures, chandeliers, desk,

floor, and table lamps, sconce lighting fixtures, and LED lighting fixtures.
e [am familiar with the www.zoralighting.com website as well as its presence

on social media.

e On its website and social media, the company sells and solicits to sell

counterfeit and unauthorized Bec Brittain products.
oo

 

Case 1:19-cv-04715-NRB Document17 Filed 05/28/19 Page 3 of 4

e Neith the www.zoralighting.com website, nor those who own and operate it
have, or have ever had the right or authority to sell Bec Brittain products, utilize its
trademarks, or sell Bec Brittain goods.

e Despite their lack of authority, www.zoralighting.com has been advertising,
offering for sale, and/or selling, identical or substantially similar copies of Bec Brittain
lighting products bearing counterfeit and infringing trademarks.

e Zora’s website home page links to a dedicated “Bec Brittain” store within
the www.zoralighting.com site, found at https://www.zoralighting.com/Bec-Brittain
(“Zora’s Bec Brittain page”).

e Zora’s Bec Brittain page contains a copy of an authentic photo of me as well
as photos of Bec Brittain products which were taken from my website without
authorization.

e Asa consequence, when Zora’s Bec Brittain page appears, it shows images
of authentic Bec Brittain designs and photographs for sale by Zora at a fraction of the
price consumers pay for authentic Bec Brittain lighting designs.

e Zora is not an authorized re-seller of Bec Brittain products, has no
relationship with Bec Brittain, and does not otherwise deal in authentic Bec Brittain
goods.

e Analysis of Zora’s website reveals that Zora offers for sale dozens of copies
of products purportedly originating from Bec Brittain while utilizing authentic images
commissioned and published by Bec Brittain along with its trademark.

e In addition to confusing its customers by duping them into believing that

 
—

 

ae

 

Case 1:19-cv-04715-NRB Document17 Filed 05/28/19 Page 4 of 4

they are purchasing an authentic Bec Brittain product, Zora’s business efforts dilute the
goodwill built by Bec Brittain as well as the financial success of the company.

e As a consequence, Bec Brittain supports Lindsey Adelman and Lindsey
Adelman Studio’s effort to take down the www.zoralighting.com website for the

reasons set forth above.

I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct to the best of my knowledge and belief.

  

Dated: May 2 , 2019

 

Rebecca Satterlee

 
